DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 17, 18, and 20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2, 9, and 12 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haegele et al. (US 6,622,785).
As to claim 1, Haegele teaches a method of forming a heat exchanger (Col 1 lines 13+: “The present invention relates to a one-piece multi-passageway flat tube with folded webs, and to a method of manufacturing such a multi-passageway flat tube. The invention also relates a heat exchanger embodying at least one such multi-passageway flat tube.”), the method comprising the steps of (see Figs 10a-10h and Col 8 lines 55+): bending opposing end regions (edge regions 87, 88) of a sheet of material (flat strip 80) toward each other (as shown in Figs 10g and 10h) to form a tube having an upper portion spaced from a base portion (as shown in Fig 10h), the opposing end regions (edge regions 87, 88) of the sheet cooperating to form a partitioning wall (as shown in Fig 11, the edge regions form a web 410. This is also shown in a similar embodiment of Figs 1 and 1a as web 6) extending from the upper portion to the base portion to divide the tube into a pair of flow channels (as illustrated at Fig 1. See also Col 6 lines 23+ which teaches the web 3 is brazed to the inner wall. Similarly, in the embodiment of Figs 10 and 11, web 450 is brazed to the wall of the tube 400 everywhere that is not bent over. See Col 9 lines 19-25.); bending the partitioning wall away from the base portion along a first section of the tube to form a first single flow channel along the first section (See Fig 11. Col 9 lines 15+: “the web 410 is bent over laterally along part of its length, so that an opening 405 between the passageways 430 and 440 remains free between the bent-over part and the opposite tube wall 420.”); and inserting a first portion of the first section of the tube through a first opening formed in a first header tank to provide fluid communication between the first single flow channel of the tube and an interior of the first header tank (see Fig 8. The tubes 53 are inserted into holes in a header. See Col 8 lines 1-14. As Haegele teaches the folds in the web occur periodically along the entire length of the tube, it is implied that at least a portion of a folded portion will be inserted into header 51.).
As to claim 2, Haegele teaches the method according to Claim 1, further comprising steps of: bending the partitioning wall away from the base portion along a second section of the tube to form a second single flow channel along the second section (as indicated at Fig 11b, Haegele teaches the sheet is slit in several spots which indicates the web 410 will folded over in various spots); and inserting a first portion of the second section through a second opening formed in a second header tank to provide fluid communication between the second single flow channel of the tube and an interior of the second header tank (see Fig 8. The tubes 53 are inserted into holes in a header. See Col 8 lines 1-14. As Haegele teaches the folds in the web occur periodically along the entire length of the tube, it is implied that at least a portion of a second folded portion will be inserted into header 52.).
As to claim 3, Haegele teaches the method according to Claim 1, wherein a second portion of the first section is disposed outside of the first header tank (as Haegele teaches the folds in the web occur periodically along the entire length of the tube, it is implied that at least a portion of a folded portion will be disposed outside of header 51.).
As to claim 5, Haegele teaches the method according to Claim 1, further comprising steps of: coating at least a portion of the tube and at least a portion of the first header tank with a brazing material (Col 4 lines 35+: “By virtue of the fact that the starting material is clad with brazing material on both sides, it is ensured that the webs designed as a fold, that is to say with double walls, are brazed to one another in the area of their contact surfaces and directly outside the through-openings, so that the impermeability of the tube is guaranteed.”); and heating the brazing material following the step of inserting the first portion of the first section of the tube into the interior of the first header tank through the first opening (Col 8 lines 5+: “These flat tubes 53 are designed as multi-passageway tubes of the type described above and are flow-connected to the manifolds 51 and 52. They are brazed in a manner known per se in holes (not shown) in the manifolds 51 and 52.”).
As to claim 6, Haegele teaches the method according to Claim 2, wherein the first section is formed at a first end of the tube and the second section is formed at a second end of the tube (Haegele teaches the folded portions are positioned periodically along the entire length of the tube. One grouping of folded sections is therefore positioned at one end of the tube and another grouping of folded sections is positioned at the other end of the tube.).
As to claim 7, Haegele teaches the method according to Claim 1, wherein a seam extends along a length of the tube, the seam formed at an intersection of the opposing end regions of the tube (Col 6 lines 26+: “The web 6 forms the longitudinal seam 20 of the multi-passageway tube 1 and is formed by the adjacent, brazed-together edge regions 21 and 22 of the sheet metal strip 2.” See also Fig 1a).
As to claim 8, Haegele teaches the method according to Claim 1, wherein the partitioning wall is arranged substantially parallel to the upper portion in the first section of the tube (as shown in Fig 11, when the web is folded, it becomes parallel to the upper portion of tube 400.).
As to claim 9, Haegele teaches the method according to Claim 2, wherein a third section of the tube between the first section and the second section includes the pair of flow channels, and wherein the opposing end regions of the sheet of material each contact the base portion in the third section of the tube (Haegele teaches the folded portions are positioned periodically along the entire length of the tube. One grouping of folded sections is therefore positioned at one end of the tube and another grouping of folded sections is positioned at the other end of the tube. Accordingly, a third grouping of folded sections is positioned between the ends of the tube. Since a grouping of folded sections implicitly included non-folded sections, the third grouping meets the limitation pertaining to end regions of the sheet contacting the base portion (i.e. the web is not deformed).).
As to claim 10, Haegele teaches the method according to Claim 2, wherein the opposing end regions are each spaced from the base portion in the first section and the second section of the tube (Haegele teaches the folded portions are positioned periodically along the entire length of the tube. One grouping of folded sections is therefore positioned at one end of the tube and another grouping of folded sections is positioned at the other end of the tube. A folded portion (having length “z”) is defined as a region in which the web is spaced from the base portion.).
As to claim 11, Haegele teaches the method according to Claim 2, wherein the opposing end regions overlap in a height direction of the tube in the first section and the second section of the tube (as shown in Fig 11, the bent portion overlaps itself in a height direction.).
As to claim 12, Haegele teaches the method according to Claim 2, wherein a third section of the tube between the first section and the second section includes the pair of flow channels, and wherein the opposing end regions of the sheet of material each contact the base portion in the third section of the tube (Haegele teaches the folded portions are positioned periodically along the entire length of the tube. One grouping of folded sections is therefore positioned at one end of the tube and another grouping of folded sections is positioned at the other end of the tube. Accordingly, a third grouping of folded sections is positioned between the ends of the tube. Since a grouping of folded sections implicitly included non-folded sections, the third grouping meets the limitation pertaining to end regions of the sheet contacting the base portion (i.e. the web is not deformed which produces two flow channels for the length of the non-folded section).), wherein the opposing end regions are each spaced from the base portion in the first section and the second section of the tube, and wherein the opposing end regions overlap in a height direction of the tube (A folded portion (having length “z”) is defined as a region in which the web is spaced from the base portion. As shown in Fig 11, the folded portion overlaps itself in a height direction.).
As to claim 13, Haegele teaches the method according to Claim 1, wherein in a portion of the tube adjacent the first section which includes the pair of flow channels, the opposing end regions of the sheet of material each contact the base portion (Haegele teaches the folded portions are positioned periodically along the entire length of the tube. One grouping of folded sections is therefore positioned at one end of the tube and another grouping of folded sections is positioned at the other end of the tube. Accordingly, a third grouping of folded sections is between and adjacent the first and second groupings. Since a grouping of folded sections implicitly included non-folded sections, the third grouping meets the limitation pertaining to end regions of the sheet contacting the base portion (i.e. the web is not deformed which produces two flow channels for the length of the non-folded section).).
As to claim 14, Haegele teaches the method according to Claim 1, wherein the opposing end regions are each spaced from the base portion in the first section of the tube (the edge regions 87, 88 are folded as shown in Figs 11, 11a such that the web does not touch the upper portion of the tube 400 along length z).
As to claim 15, Haegele teaches the method according to Claim 1, wherein the opposing end regions overlap in a height direction of the tube in the first section of the tube (the edge regions 87, 88 are folded along length z as shown in Figs 11, 11a. As shown in Fig 11, the folded portion overlaps itself in a height direction.).
As to claim 16, Haegele teaches the method according to Claim 1, wherein in a portion of the tube adjacent the first section which includes the pair of flow channels (anywhere along the tube which is not a length “z”), the opposing end regions of the sheet of material each contact the base portion (the portions not of length “z” are portions in which the web extends from the top to the bottom of the tube), wherein the opposing end regions are each spaced from the base portion in the first section of the tube (Haegele teaches the folded portions of length “z” are positioned periodically along the entire length of the tube. One grouping of folded sections is therefore positioned at one end of the tube and another grouping of folded sections is positioned at the other end of the tube.), and wherein the opposing end regions overlap in a height direction of the tube in the first section of the tube (as shown in Fig 11, the folded portion overlaps itself in a height direction).
As to claim 17, Haegele teaches a method of forming a heat exchanger (Col 1 lines 13+: “The present invention relates to a one-piece multi-passageway flat tube with folded webs, and to a method of manufacturing such a multi-passageway flat tube. The invention also relates a heat exchanger embodying at least one such multi-passageway flat tube.”), the method comprising the steps of (see Figs 10a-10h and Col 8 lines 55+): bending opposing end regions (edge regions 87, 88) of a sheet of material (flat strip 80) toward each other(as shown in Figs 10g and 10h) to form a tube having an upper portion spaced from a base portion (as shown in Fig 10h), the opposing end regions (edge regions 87, 88) of the sheet cooperating to form a partitioning wall extending from the upper portion to the base portion (as shown in Fig 11, the edge regions form a web 410. This is also shown in a similar embodiment of Figs 1 and 1a as web 6) to divide the tube into a pair of flow channels (as illustrated at Fig 1. See also Col 6 lines 23+ which teaches the web 3 is brazed to the inner wall. Similarly, in the embodiment of Figs 10 and 11, web 450 is brazed to the wall of the tube 400 everywhere that is not bent over. See Col 9 lines 19-25.); bending the partitioning wall away from the base portion along a first section of the tube to form a first single flow channel along the first section (See Fig 11. Col 9 lines 15+: “the web 410 is bent over laterally along part of its length, so that an opening 405 between the passageways 430 and 440 remains free between the bent-over part and the opposite tube wall 420.”); inserting a first portion of the first section of the tube through a first opening formed in a first header tank to provide fluid communication between the first single flow channel of the tube and an interior of the first header tank (see Fig 8. The tubes 53 are inserted into holes in a header. See Col 8 lines 1-14. As Haegele teaches the folds in the web occur periodically along the entire length of the tube, it is implied that at least a portion of a folded portion will be inserted into header 51.); bending the partitioning wall away from the base portion along a second section of the tube to form a second single flow channel along the second section (the web 410 is bent over laterally in several locations along the length of the tube as illustrated at least as several lengths “z” in Fig 11b. Any second grouping of bent-over portions 410 may be considered a second section of the tube.); and inserting a first portion of the second section through a second opening formed in a second header tank to provide fluid communication between the second single flow channel of the tube and an interior of the second header tank (see Fig 8. The tubes 53 are inserted into holes in a header. See Col 8 lines 1-14. As Haegele teaches the folds in the web occur periodically along the entire length of the tube, it is implied that at least a portion of a second folded portion will be inserted into header 52.).
As to claim 18, Haegele teaches the method according to Claim 17, wherein a third section of the tube between the first section and the second section includes the pair of flow channels, and wherein the opposing end regions of the sheet of material each contact the base portion in the third section of the tube (Haegele teaches the folded portions are positioned periodically along the entire length of the tube. One grouping of folded sections is therefore positioned at one end of the tube and another grouping of folded sections is positioned at the other end of the tube. Accordingly, a third grouping of folded sections is positioned between the ends of the tube. Since a grouping of folded sections implicitly included non-folded sections, the third grouping meets the limitation pertaining to end regions of the sheet contacting the base portion (i.e. the web is not deformed which produces two flow channels for the length of the non-folded section).).
As to claim 19, Haegele teaches the method according to Claim 17, wherein the opposing end regions are each spaced from the base portion in the first section and the second section of the tube (Haegele teaches the folded portions are positioned periodically along the entire length of the tube. One grouping of folded sections is therefore positioned at one end of the tube and another grouping of folded sections is positioned at the other end of the tube. A folded portion (having length “z”) is defined as a region in which the web is spaced from the base portion.), and wherein the opposing end regions overlap in a height direction of the tube in the first section and the second section of the tube (as shown in Fig 11, the bent portion overlaps itself in a height direction.).
As to claim 20, Haegele teaches the method according to Claim 17, wherein a third section of the tube between the first section and the second section includes the pair of flow channels, and wherein the opposing end regions of the sheet of material each contact the base portion in the third section of the tube (Haegele teaches the folded portions are positioned periodically along the entire length of the tube. One grouping of folded sections is therefore positioned at one end of the tube and another grouping of folded sections is positioned at the other end of the tube. Accordingly, a third grouping of folded sections is positioned between the ends of the tube. Since a grouping of folded sections implicitly included non-folded sections, the third grouping meets the limitation pertaining to end regions of the sheet contacting the base portion (i.e. the web is not deformed which produces two flow channels for the length of the non-folded section).), wherein the opposing end regions are each spaced from the base portion in the first section and the second section of the tube, and wherein the opposing end regions overlap in a height direction of the tube (A folded portion (having length “z”) is defined as a region in which the web is spaced from the base portion. As shown in Fig 11, the folded portion overlaps itself in a height direction.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haegele (US 6,622,785).
As to claim 4, Haegele teaches the method according to Claim 3, but does not teach the second portion of the first section has a length in a range of between 5 and 10 mm. Examiner notes the “first section” has been rejected above by a grouping of z-length sections. Each z-length section is implied by Haegele to have length of a “multiple” of 0.8mm, as described with reference to the length of oval through opening 33 which itself references the diameter of opening 12. See Figs 2 and 3 and Col 6 lines 65+. Moreover, the claim defines the first portion of the first section as the length of the first section inside of the header tube, and accordingly the second portion of the first section is a length of the section outside of the header tube. Examiner notes Haegele doesn’t give a size of the header tube.
Since the z-length portions are distributed along the entire length of the tube, each of the first, second, and third sections includes both folded and un-folded portions. Accordingly, the question of where an artisan might consider the first, second, and third sections to begin and end is ultimately an issue of demarcation, and is considered design choice since that the sections are each the same1. 
Since the demarcation of the sections would have been understood to be chosen by an artisan of ordinary skill according to design choice, any length of the sections may be considered obvious, including a length of the first section resulting in the second portion of the first section being between 5 and 10mm. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        19 May 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner makes an analogy to a line. The line may be divided into first, second, and third sections. Since every point on the line is the same as any other point, choosing the demarcation between the first, second, and third sections is ultimately an arbitrary matter of design preference. The choice of one dividing point over another is not considered patentably distinct.